PER CURIAM.
The Florida Department of Transportation seeks review of the decision of the Second District Court of Appeal in Causeway Vista, Inc. v. State Department of Transportation, 918 So.2d 352 (Fla. 2nd DCA 2005) on the ground that it expressly and directly conflicts with State Department of Transportation v. Denmark, 366 So.2d 476 (Fla. 4th DCA 1979), on a question of law. We accepted jurisdiction on that basis but upon further consideration, we have now determined that Causeway Vista and Denmark address different situations and are not in conflict. Because there is no conflict, we exercise our discretion and discharge jurisdiction. Accordingly, this review proceeding is hereby dismissed.
It is so ordered.
WELLS, ANSTEAD, PARIENTE, QUINCE, CANTERO, and BELL, JJ., concur.
LEWIS, C.J., dissents.